Name: Commission Regulation (EC) NoÃ 81/2005 of 19 January 2005 amending Regulation (EEC) NoÃ 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: European construction;  agricultural policy;  tariff policy;  international trade;  economic geography;  plant product;  cooperation policy;  trade
 Date Published: nan

 20.1.2005 EN Official Journal of the European Union L 16/52 COMMISSION REGULATION (EC) No 81/2005 of 19 January 2005 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Regulation (EEC) No 3077/78 (2) lays down for non-member countries the agencies which are authorised to issue the attestations accompanying hop products imported from non-member countries recognised as equivalent to the certificate laid down in Article 2 of Regulation (EEC) No 1696/71. (2) Following the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, the agencies of these new Member States should no longer appear on the list in the Annex to Regulation (EEC) No 3077/78. (3) Regulation (EEC) No 3077/78 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 175, 4.8.1971, p. 1. Regulation as last amended by Regulation (EC) No 2320/2003 (OJ L 345, 31.12.2003, p. 18). (2) OJ L 367, 28.12.1978, p. 28. Regulation as last amended by Regulation (EC) No 539/98 (OJ L 70, 10.3.1998, p. 3). ANNEX ORGANISATIONS AUTHORISED TO ISSUE ATTESTATIONS IN RESPECT OF Hop cones CN code: ex 1210 Hop powders CN code: ex 1210 Saps and extracts of hops CN code: 1302 13 00 Country of origin Organisations authorised Address Code Telephone Fax Australia Quarantine and Quality Assurance Branch Department of Primary Industry and Fisheries GPO Box 192B Hobart TAS 7001 +.61.02. 33-8011 34-6785 Ovens Research Station Department of Agriculture PO Box 235 Myrtleford, Victoria 3737 +.61.57. 51-1311 51-1702 Bulgaria Institute of Brewing and Hop Production Gorubljane Sofia 1738 +.359.2. 75-4153 75-6194 Canada Plant Protection Division Animal and Plant Health Directorate Food Production and Inspection Branch Agriculture and Agri-food Canada Floor 2, West Wing 59, Camelot Drive Napean, Ontario, Canada K1A OY9 +.1.613 952-8000 991-5612 Peoples Republic of China China Tianijn Import & Export Commodity Inspection Bureau 33, Youyi Road Tianijn 300201 +.86.22. 432-4143 832-0842 China Xinjiang Import & Export Commodity Inspection Bureau Fu 6, Beijing Nan Lu Wulumuqi 830011 +.86.991. 484-2708 484-0050 China Neimenggu Import & Export Commodity Inspection Bureau Zhaowuda Road Huhehaote 010010 +.86.471. 45-1156 45-1163 New Zealand Ministry of Agriculture and Fisheries PO Box 2526 Wellington +.64.4. 472-0367 474-424 472-9071 Gawthorn Institute Private Bag Nelson +.64.3. 548-2319 546-9464 Romania Cluj-Napoca University of Agricultural Sciences Strada Manastur no. 3 Cluj-Napoca +.406. 419-8792 419-3792 Bucharest Institute of Food Chemistry Strada Garlei no. 1 Sector 1 Bucharest +.40.1. 230-5090 230-0311 Federal Republic of Yugoslavia (Serbia and Montenegro) Institut za Ratarstvo I Povrtlarstvo/Zavod sa Hmelj Yu-21470 Backi Petrovac +.381.21. 780-365 621-212 South Africa CSIR Food Science and Technology PO Box 395 0001 Pretoria +.27.12 841-3172 841-3594 Switzerland Versuchsstation Schweizerischer Brauereien (VSB) Engimattstrasse 11 8059 ZÃ ¼rich +.41.1. 201-4244 201-4249 Ukraine Productional-Technical Centre (PTZ) Ukrhmel Hlebnaja 27 262028 Zhitomie +.7.0412 37-2111 36-7331 United States of America Washington Department of Agriculture State Chemical and Hop Lab 2017 South First Street Yakima, WA +.1.509. 575-2759 454-7699 Idaho Department of Agriculture Hop Inspection Lab 2270 Old Penitentiary Road PO Box 790 Boise, ID 83701 +.1.208 334-2623 334-2170 Oregon Department of Agriculture Commodity Inspection Division 635 Capital Street NE Salem, OR 97310 +.1.503. 986-4620 373-1479 USDA, GIPSA, FGIS 1100 NW Front Avenue PO Box 3837 Portland, OR 97208 +.1.503. 231-2056 231-6199 USDA, GIPSA, FGIS Commodity Testing Laboratory Building 306, Room 209 BARC-East Beltsville, MD 20705-2325 +.1.301 504-9328 504-9200 Zimbabwe Standards Association of Zimbabwe Northern Close Northbridge Park PO Box 2259-Borrowdale Harare +.263.4. 88-2021/2 88-2020